Case 8:21-cv-00539-CJC-JDE Document 14 Filed 04/21/21 Page 1 of 3 Page ID #:53



                                                                      JS-6
  1
  2
                                                                      4/21/2021
  3
  4
  5
  6
  7
                         UNITED STATES DISTRICT COURT
  8
                       CENTRAL DISTRICT OF CALIFORNIA
  9
                                SOUTHERN DIVISION
 10
 11
    COASTAL LOCKSMITH, INC.,                     Case No. 8:21-CV-00539 CJC (JDEx)
 12 a California corporation,                    Hon. Cormac J. Carney, Ctrm. 9B
 13               Plaintiff,                     PERMANENT INJUNCTION
                                                 PURSUANT TO STIPULATION
 14        vs.
 15 SEMKO ILKHANI, dba COAST
    LOCKSMITH, and DOES 1-10,
 16 inclusive,
 17              Defendant.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           -1-
                       PERMANENT INJUNCTION PURSUANT TO STIPULATION
Case 8:21-cv-00539-CJC-JDE Document 14 Filed 04/21/21 Page 2 of 3 Page ID #:54




  1         Upon Stipulation by Plaintiff Coastal Locksmith, Inc. (“Coastal Locksmith”)
  2 and Defendant Semko Ilkhani, dba Coast Locksmith (“Defendant”), requesting that
  3 a permanent injunction be entered against the Defendant as a condition of settlement
  4 of the dispute between these Parties, and for good cause shown:
  5         IT IS HEREBY ORDERED that, pursuant to Federal Rule of Civil Procedure

  6 65, the Defendant, as well as its agents, servants, employees, attorneys, officers, and
  7 other representatives, and all other persons in active concert or participation with it
      who receive actual notice of this Order by personal service or otherwise are hereby
  8
      permanently enjoined and restrained from, directly or indirectly, anywhere in the
  9
      world:
 10
                   (a)    using the COASTAL LOCKSMITH® service mark (U.S. Reg.
 11
      Nos. 5,834,713), or any mark that is a colorable imitation of, or is confusingly
 12
      similar to, said mark, including COAST LOCKSMITH, in connection with the
 13
      marketing, distribution, promotion, advertising, offering for sale or sale of
 14
      commercial or residential locksmith products or services, including use of such
 15
      mark on or within Internet web pages, domain names, directories, metatags, or
 16
      hypertext links;
 17                (b)    representing in any manner or by any method whatsoever that
 18 goods, services or other product provided by Defendant are sponsored, approved,
 19 authorized by, or originate from Coastal Locksmith, or otherwise taking any action
 20 likely to cause confusion, mistake, or deception as to the origin, approval,
 21 sponsorship, or affiliation of such goods or services;
 22                (c)    using the COASTAL LOCKSMITH trade name, or any trade
 23 name that is confusingly similar to, said name, including COAST LOCKSMITH;
 24                (d)    using the domain name coastlocksmith.com, or any domain name
 25 that is confusingly similar to, coastallocksmith.com;
 26
 27
 28
                                                -2-
                         PERMANENT INJUNCTION PURSUANT TO STIPULATION
Case 8:21-cv-00539-CJC-JDE Document 14 Filed 04/21/21 Page 3 of 3 Page ID #:55




  1                (e)   maintaining online business listings using COASTAL
  2 LOCKSMITH trade name, or any trade name that is confusingly similar to, said
  3 name, including COAST LOCKSMITH; and
  4             (f)  advertising on the Internet, social media or print using the
  5 COASTAL LOCKSMITH mark, or any mark that is confusingly similar, including
  6 COAST LOCKSMITH.
  7                IT IS FURTHER ORDERED that the Court shall retain jurisdiction for
      the purpose of making any further orders necessary or proper for the construction or
  8
      modification of this Judgment, the enforcement thereof, and/or the punishment for
  9
      any violations thereof, and such other, further relief this Court deems just and
 10
      proper.
 11
 12
 13 DATED: April 21, 2021
 14                                                   ________________________________
                                                                                     ____
                                                      ________________________________
 15                                                        HON CORMAC
                                                           HON. CORMMAC J.J CARNEY
 16                                                    UNITED STATES DISTRICT JUDGE
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                -3-
                         PERMANENT INJUNCTION PURSUANT TO STIPULATION
